MORROW, P. J.
The offense is manslaughter; punishment fixed at confinement in the penitentiary for a period of two years. Appellant was indicted for murder. He entered a plea of guilty of the offense of manslaughter, which plea was received by the court. After hearing the charge of the court, the jury returned a verdict, finding the appellant guilty, and fixing the lowest penalty prescribed by law for the offense of manslaughter. The facts heard upon the trial are not brought forward for review, nor is there complaint of any ruling upon the trial. The judgment is affirmed.